Robert J. Murphy, Esquire
Attorney I.D. No. 15555
Law Offices of Robert J. Murphy
2341 Pennsylvania Avenue
Philadelphia, PA 19130
(215)563-2048
Attorney Pro Se
                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN THE MATTER OF                                     CIVIL ACTION
IN RE: MICHELE MARINARI                              NOS. 17-00922, 17-02496
           Debtor
                                                     BANKRUPTCY
                                                     NOS. 14-19066, 15-00124
Robert J. Murphy
       Plaintiff
V,


Michele Marinari
      Defendant



                               NOTICE OF APPEAL
       TO THE UNITED STATES COURT OF APPEALS TO THE THIRD CIRCUIT

       Robert Murphy, pro se judgment creditor and plaintiff, appeals the final judgment/order

and opinion of the District Court for the Eastern District of Pennsylvania entered in this case on

October 16, 2019 including but not limited to affirming the Bankruptcy Court's orders

dismissing Marinari' s Chapter 13 case and denying reconsideration and ordering the Clerk of

Court shall mark these cases closed. A true and correct copy of District Court's October 16,

201 9 order is attached hereto as Exhibit 1.




                                                 1
       The parties to the judgment order appealed from and the names and addresses of the

respective attorneys are as follows:




                                           Michael A. Cataldo, Esq.
                                           Cibik & Cataldo, P.C.,
                                           1500 Walnut Street, Suite 900,
                                           Philadelphia, PA 19102.
                                           Attorney for Defendant/Appellee




                                              2
EXHIBIT 1
case 14-19066-amc    Doc 164    Filed 10/11119 Entered 10/16119 12:09:01     Desc Main
                               Document     Page 1 of 14


                 IN THE UNITED STATES DISTRICl' COURT
              FOR THE EASTBRN DISTRICT OP PENNSYLVANIA

                                                        CIVIL ACTION
 IN THE MA'ITER OF:                                     NOS.17-00922; 17-02496
 IN RE: MICHELE MARINARI
                                                        BANKRUPTCY
                                                        NOS. 14-19066; 15-00124


                                      QRDBK
      AND NOW. this 11th day of October 2019, upon consideration of .Appellant's

Opening Brief (ECF No. 18), Appellee's Brief (EFC No. 14) and having {ound that oral

argument would not signfflcantly aid the decisional process, it is ORDERED that:

      1. The Bankruptcy Courfs Ord.era ])jamissing Marinari's Chapter 13 Case (Ch.

          13 Bankr. Doc. No. 129) and Denying Reconsideration (Ch. 13 Bankr. Doc.

          No. 151) are AFFIRMED;

      2. The Clerk of Court shall mark these cases CLOSED.




                                                     BY THE COURT:


                                                    la!Qvald J. Parm.ert
                                                    GERALD J. PAPPERT, J.
Robert J. Murphy, Esquire
Attorney I.D. No. 15555
Law Offices of Robert J. Murphy
2341 Pennsylvania Avenue
Philadelphia, PA 19130
(215)-563-2048
Attorney Pro Se
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN THE MATIER OF                                      CIVIL ACTION
IN RE: MICHELE MARINARI                               NOS. 17-00922, 17-02496
           Debtor
                                                      BANKRUPTCY
                                                      NOS. 14-19066, 15-00124
Robert J. Murphy
       Plaintiff

V.


Michele Marinari
      Defendant



                                 CERTIFICATE OF SERVICE

       Plaintiff hereby certifies that a true and correct copy of plaintiff's/appellant's Notice of

Appeal has been filed via hand delivery in the United States District Court for the Eastern

District of Pennsylvania on November 12, 2019 and served on the lower court and appellee's

counsel via first class United States mail postage prepaid:


       The Honorable Gerald J. Pappert
       United States District Court for Eastern District of Pennsylvania
       Room 5614
       601 Market Street
       Philadelphia, PA 19106




                                                 1
Michael A. Cataldo, Cibik & Cataldo, P.C.,
1500 Walnut Street, Suite 900,
Philadelphia, PA 19102.
Attorney for Defendant/Appellee




                                      2
